Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161450                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161450
                                                                    COA: 352963
                                                                    Wayne CC: 15-008467-FC
  MALCOLM BERNARD BENSON,
          Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 22, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2021
           t0222
                                                                               Clerk